           Case 2:19-cv-00957-APG-NJK Document 80 Filed 01/27/21 Page 1 of 2




 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
 7   KATHRYN ROSS-NASH,
                                                              Case No.: 2:19-cv-00957-APG-NJK
 8             Plaintiff(s),
                                                                             Order
 9   v.
                                                                        [Docket No. 74]
10   SUNNI ALMOND,
11             Defendant(s).
12         Pending before the Court is Defendant’s request for referral to the pro bono program.
13 Docket No. 74. Given that counsel is already representing Defendant pro bono in this case, the
14 motion appears to aim at enabling the recovery of deposition-related costs from the Court. See id.
15 at 6. It is not clear that such recovery is possible in this case even if it is referred, however. In
16 particular, the motion itself represents that “Almond has incurred [those] costs” and that “Almond
17 should not be faulted” for not seeking referral to the program earlier. Id. Hence, it appears that
18 Almond herself has paid the costs at issue. On the other hand, the pro bono program provides for
19 the reimbursement of certain expenses paid by counsel when the client herself has not paid those
20 expenses. Am. Gen. Order 2019-07 at § 2(a).1
21
22
23
24         1
               The governing provision states as follows:
25                    An attorney assigned pursuant to the Program to represent a party in
                      a proceeding before this Court may apply for reimbursement from
26                    the Court Fund of reasonable, eligible expenses not paid by the
                      party. Before seeking reimbursement of costs, pro bono counsel
27                    must seek payment from the party, to the extent feasible.
28 Am. Gen. Order 2019-07 at § 2(a) (emphasis added).

                                                       1
          Case 2:19-cv-00957-APG-NJK Document 80 Filed 01/27/21 Page 2 of 2




 1         The Court is not inclined to resolve on its merits a novel motion for referral to the pro bono
 2 program without an indication that there is some need to resolve such motion.2 Accordingly,
 3 Defendant and her counsel must file a supplement, no later than February 10, 2021, clearly stating
 4 who (the client or the attorney) has paid the expenses identified and why they believe such
 5 expenses may be reimbursable in the event the case is referred to the pro bono program.3
 6         IT IS SO ORDERED.
 7         Dated: January 27, 2021
 8                                                                  ______________________________
                                                                    Nancy J. Koppe
 9                                                                  United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         2
               The Court expresses no opinion herein as to the merits of the motion.
28         3
               To the extent there is some other need for the referral, the supplement may also so specify.

                                                       2
